DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 23 September 2022, was filed after the mailing date of the patent application on 31 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The indicated allowability of claims 7-9, 16-18, 23-24, and 29-30 is withdrawn in view of Applicant’s amendments to Claim 1, Claim 10, Claim 19, and Claim 25 because Applicant has changed the scope of the claims.  Rejections based on the newly cited reference(s) follow.

Status of the Claims
Based on the current set of claims (Claims, 23 September 2022), Claims 1-6, 8-15, and 17-30 are pending and Claims 7 and 16 are canceled.

Response to Arguments
Applicant’s arguments regarding the statutory double patenting rejection of Claims 1-30 have been fully considered and are persuasive.  The statutory double patenting rejection of Claims 1-30 has been withdrawn. 
Applicant’s arguments with respect to claims 1-2, 4-6, 10-11, 13-15, 19-20, 22, 25-26, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-15, 17-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 20200084773 A1; hereinafter referred to as “Li”).
Regarding Claim 19, Li discloses a network device, comprising: 
a processor (¶192 & Fig. 8, Li discloses a network device 800 comprising processor 820); 
a memory (¶192 & Fig. 8, Li discloses the network device further comprising memory 830); and 
a transceiver (¶192 & Fig. 8, Li discloses the network device further comprising transceiver 810), wherein the processor, the memory and the transceiver communicate with each other through an internal connection, transmission control and/or data signals (¶192 & Fig. 8, Li discloses the processor, the memory, and the transceiver are coupled by a bus), such that the network device performs: 
performing frequency domain resource allocation (¶141 & Fig. 3 (303) & ¶112-115 & Fig. 2 & Fig. 4, Li discloses performing, by a network device, frequency domain resource allocation based on a first location, a second location, and a bandwidth value of a bandwidth part. Examiner correlates the first location, the second location, and the bandwidth value of a bandwidth part to "a reference point") and/or bandwidth part configuration for a terminal device according to a reference point (¶101 & Fig. 3 (302) & ¶112-115 & Fig. 2 & Fig. 4, Li discloses performing, by a network device, bandwidth part configuration by determining a second location corresponding to a bandwidth part according to a first location of the SSB and a bandwidth value of the bandwidth part.  Examiner correlates the first location, the second location, and the bandwidth value of a bandwidth part to "a reference point")  , where the reference point is used for performing frequency domain resource allocation (¶141 & Fig. 3 (303) & Fig. 4, Li discloses that the second location, used in conjunction with a bandwidth value of the bandwidth part, is used to allocate a frequency bandwidth band associated with the bandwidth part) and/or bandwidth part configuration for the terminal device (¶112-115 & Fig. 2 & Fig. 4, Li discloses that the first location of the SSB is used, in conjunction with an offset value, to determine a second location of a second bandwidth part); 
wherein the reference point comprises a first reference point and a second reference point (¶112-115 & Fig. 2 & Fig. 4, Li discloses a first location and a second location), the first reference point is used for performing the bandwidth part configuration for the terminal device (¶112-115 & Fig. 2 & Fig. 4, Li discloses that the first location of the SSB is used, in conjunction with an offset value, to determine a second location of a second bandwidth part), and the second reference point is used for performing the frequency domain resource allocation for the terminal device (¶112-115 & Fig. 2 & Fig. 4, Li discloses that the second starting point, in conjunction with the bandwidth value of the bandwidth part, to allocate the bandwidth part for the UE).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 19.
Regarding Claim 20, Li discloses the network device of claim 19.
Li further discloses the network device further performs: sending first information to the terminal device, wherein the first information indicates the first reference point (Fig. 4, Li discloses that the first location is the lowest frequency of the synchronization signal block).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 20.
Regarding Clam 21, Li discloses the network device of claim 19.
Li further discloses the network device further performs: 
sending a part of a complete reference signal that is within a bandwidth range allocated for the terminal device (¶128, Li discloses sending, by the network device to the UE, a UE specific demodulation signal within the bandwidth part), wherein the complete reference signal is determined according to the reference point (¶128, Li discloses the UE specific demodulation signal is received within the bandwidth part based upon the first location and an offset).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 21.
Regarding Claim 4, Li discloses the method of claim 2.
Li further discloses the first information is carried in a system broadcast message, or a Radio Resource Control (RRC) dedicated signaling (¶115 & ¶85 & Fig. 2 & Fig. 4, Li discloses sending, by the network device to the UE, information via a Master Information Block (MIB) where the MIB is a broadcasted signal).
Regarding Claim 22, Li discloses the network device of claim 19.
Li further discloses the network device further performs: 
sending third information to the terminal device (¶115 & Fig. 2 & Fig. 4, Li discloses sending, by the network device to the UE, the offset and the bandwidth value of the bandwidth part via the Master Information Block (MIB) or Radio Resource Control (RRC) signaling), where the third information indicates: 
an offset between the bandwidth part configured for the terminal device and the reference point (¶115 & Fig. 2 & Fig. 4, Li discloses that the offset is a frequency bandwidth from a first location of a synchronization signal block and a second location corresponding to the bandwidth part), and wherein the offset between the bandwidth part and the reference point is an offset between a lowest frequency point of the bandwidth part and the reference point (¶115 & Fig. 2 & Fig. 4, Li discloses that the offset is a frequency bandwidth from a first location of a synchronization signal block and a second location corresponding to the bandwidth part.  Fig. 4, Li discloses that the second location is a lowest frequency point of the bandwidth part).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 22.
Regarding Claim 6, Li discloses the method of claim 5.
Li further discloses the offset between the bandwidth part and the reference point is an offset between a lowest frequency point of the bandwidth part (115 & Fig. 2 & Fig. 4, Li discloses that the offset is a frequency bandwidth from a first location of a synchronization signal block to a second location corresponding to the bandwidth part.  Fig. 4, Li discloses that the second location is a lowest frequency point of the bandwidth part).
Regarding Claim 23, Li discloses the network device of claim 19.
Li further discloses the first reference point is different from the second reference point (¶112-115 & Fig. 3 & Fig. 4, Li discloses a first location and a second location are different).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 23.
Regarding Claim 24, Li discloses the network device of claim 19, wherein:
Li further discloses the bandwidth part is configured according to the first reference point (¶112-115 & Fig. 2 & Fig. 4, Li discloses that the bandwidth part is configured relative to a second location, or the starting point of the bandwidth part according to a first location of the SSB in conjunction with an offset value); the second reference point is determined according to the configured bandwidth part (¶112-115 & Fig. 2 & Fig. 4, Li discloses that the second position, or the starting point of the bandwidth part, is determined according to an offset used to configure the bandwidth part); and the frequency domain resource is allocated according to the second reference point (¶101 & Fig. 3 (302) & ¶112-115 & Fig. 2 & Fig. 4, Li discloses a bandwidth corresponding to the bandwidth part is allocated according to the second position and a bandwidth value of the bandwidth part).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 24.
Regarding Claim 25, Li discloses a terminal device, comprising: 
a processor (¶172 & Fig. 6, Li discloses a terminal device comprising processor 620); 
a memory (¶172 & Fig. 6, Li discloses the terminal device further comprising memory 630); and 
a transceiver (¶172 & Fig. 6, Li discloses the terminal device further comprising transceiver 610), wherein the processor, the memory and the transceiver communicate with each other through an internal connection, transmission control and/or data signals (¶172 & Fig. 6, Li discloses the processor, the memory, and the transceiver 610 are coupled by a bus), such that the terminal device performs: 
determining a reference point (¶97 & Fig. 3 (301) & ¶112-115 & Fig. 2 & Fig. 4, Li discloses determining, by a user equipment (UE), a first location) for a network device to perform frequency domain resource allocation (¶141 & Fig. 3 (303) & ¶112-115 & Fig. 2 & Fig. 4, Li discloses that the first location, in conjunction with the offset and the bandwidth value, is used, by a network device, to allocate a bandwidth part) and/or bandwidth part configuration for the terminal device, according to the reference point (¶101 & Fig. 3 (302) & ¶112-115 & Fig. 2 & Fig. 4, Li discloses that the first location, in conjunction with the offset, is used, by the network device, to configure a second location corresponding to the starting location of the bandwidth part.  Examiner correlates the first location, the second location, and the bandwidth value of a bandwidth part to "a reference point"); wherein the reference point comprises a first reference point and a second reference point (¶112-115 & Fig. 2 & Fig. 4, Li discloses a first location and a second location), the first reference point is used for performing the bandwidth part configuration for the terminal device (¶112-115 & Fig. 2 & Fig. 4, Li discloses that the first location of the SSB is used, in conjunction with an offset value, to determine a second location of a second bandwidth part), and the second reference point is used for performing the frequency domain resource allocation for the terminal device (¶112-115 & Fig. 2 & Fig. 4, Li discloses that the second starting point, in conjunction with the bandwidth value of the bandwidth part, to allocate the bandwidth part for the UE).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 25.
Regarding Claim 26, Li discloses the terminal device of claim 25.
Li further discloses the terminal device further performs: receiving, first information sent by the network device (¶112 & Fig. 2 (201) & Fig. 4, Li discloses receiving, by the UE from the network device, Synchronization Signal Block (SSB) comprising a Master Information Block (MIB)), wherein the first information indicates the first reference point (¶97 & Fig. 3 (301) & Fig. 4, Li discloses that the MIB of the SSB indicates a first location).
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 26.
Regarding Claim 27, Li discloses the terminal device of claim 25.
Li further discloses the terminal device further performs: 
receiving, by the terminal device, a part of a complete reference signal that is within a bandwidth range allocated for the terminal device (¶128, Li discloses receiving, by the UE from the network device, a UE specific demodulation signal within the bandwidth part), wherein the complete reference signal is determined according to the reference point (¶128 & Fig. 4, Li discloses the UE specific demodulation signal is received within the bandwidth part based upon the first location and the second location).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 27.
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 4.
Regarding Claim 28, Li discloses the terminal device of claim 25.
Li further discloses the terminal device further performs: 
receiving third information sent by the network device (¶115 & Fig. 2 & Fig. 4, Li discloses receiving, by the UE from the network device, the offset and the bandwidth value of the bandwidth part via the Master Information Block (MIB) or Radio Resource Control (RRC) signaling), where the third information indicates: 
an offset between the bandwidth part configured for the terminal device and the reference point (¶115 & Fig. 2 & Fig. 4, Li discloses that the offset is a frequency bandwidth from a first location of a synchronization signal block and a second location corresponding to the bandwidth part), and wherein the offset between the bandwidth part with respect to the reference point is an offset between a lowest frequency point of the bandwidth part and the reference point (¶115 & Fig. 2 & Fig. 4, Li discloses that the offset is a frequency bandwidth from a first location of a synchronization signal block and a second location corresponding to the bandwidth part.  Fig. 4, Li discloses that the second location is a lowest frequency point of the bandwidth part).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 28.
Regarding Claim 29, Li discloses the terminal device of claim 25.
Li further discloses the first reference point is different from the second reference point (¶112-115 & Fig. 3 & Fig. 4, Li discloses a first location and a second location are different).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 6.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 29.
Regarding Claim 30, Li discloses the terminal device of claim 25.
Li further discloses determining the reference point for the network device to perform frequency domain resource allocation and/or bandwidth part configuration for the terminal device, according to the reference point, comprises: 
determining bandwidth part configuration performed for the terminal device by the network device according to the first reference point (¶97 & Fig. 3 (301) & ¶112-115 & Fig. 2 & Fig. 4, Li discloses determining, by the UE, the second location corresponding to the starting location of the bandwidth part according to the first location); 
determining the second reference point according to the configured bandwidth part (¶101 & Fig. 3 (302) & ¶112-115 & Fig. 2 & Fig. 4, Li discloses determining, by the UE, the second location corresponding to the starting location of the bandwidth part according to the first location); and 
determining the frequency domain resource allocation performed for the terminal device by the network device, according to the second reference point (¶141 & Fig. 3 (303) & ¶112-115 & Fig. 2 & Fig. 4, Li discloses determining, by the UE, the size of a bandwidth part based upon a second location and a bandwidth value of the bandwidth size.  Here, the second location and the bandwidth value indicate the frequency bandwidth where the bandwidth part exists).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 30.

Internet Communication
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474